        Case 3:18-cr-00310-EMC Document 150 Filed 02/26/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES

Date: February 26, 2020          Time: 2:34-3:18=               Judge: EDWARD M. CHEN
                                       44 Minutes

Case No.: 18-cr-00310-EMC-1 Case Name: USA v. Lawrence J. Gerrans
Attorneys for Government: Robin Harris, Lloyd Farnham
Attorneys for Defendant: Eric Krebs, Brian Getz
Attorney for Shelley Gerrans: Michelina Perani
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [X] In Custody [ ] Not in Custody
Also Present: Shelley Gerrans

 Deputy Clerk: Angella Meuleman                        Court Reporter: Belle Ball
 Interpreter:                                          Probation Officer:

                                       PROCEEDINGS

Order to Show Cause Hearing – Held.

                                         SUMMARY

Government reported various sensitive documents subject to the Protective Order in this case are
in the possession of Shelley Gerrans and shared with Defendant’s father in violation of the
Order.

Shelley Gerrans took the witness stand and gave sworn testimony. Ms. Gerrans testified she did
not give any of the subject documents to Mr. Art Gerrans (father). AUSA Robin Harris and the
Court examined Ms. Gerrans.

Court ordered the parties to meet and confer to work out return of all sensitive material as
required by the Protective Order. All such documents in flash drives or any item that’s on Ms.
Gerrans’ phone, her laptop, her childrens’ computer, Mr. Gerrans’ laptop needs to be deleted or
returned to the Government, and followed with a Declaration so stating. The Government is to
draft a proposed Order for the Court, listing items to be returned and to also draft the proposed
form of Declaration for Ms. Gerrans to sign, and any changes to the Protective Order. Parties to
meet and confer and stipulate.

The Court admonished Ms. Gerrans against further possession or accepting any confidential
documents she may receive or come in contact with.

Noted: Shelley Gerrans turned over a stack of documents to AUSA Harris.
